NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4914-15T1

SARA BACON,

           Plaintiff-Respondent,

     v.

BOB CIASULLI AUTO GROUP, INC.
d/b/a TOYOTA UNIVERSE,

          Defendant-Appellant.
____________________________________________________

           Argued June 19, 2017 – Decided July 11, 2017

           Before Judges Fisher and Fasciale.

           On appeal from the Superior Court of New
           Jersey, Law Division, Passaic County, Docket
           No. L-3403-14.

           Resa T. Drasin argued the cause for appellant
           (Woehling Law Firm, P.C., attorneys; Ms.
           Drasin, of counsel and on the brief).

           Sander D. Friedman argued the cause for
           respondent (Law Office of Sander D. Friedman,
           LLC, attorneys; Mr. Friedman and Wesley Hanna,
           on the brief).

PER CURIAM

     In 2008, plaintiff Sara Bacon purchased a new 2008 Toyota

from defendant Bob Ciasulli Auto Group, Inc.; she also separately
purchased an extended warranty, covering the vehicle for seven

years or 100,000 miles, whichever came first. A few months later,

without communicating with plaintiff, defendant cancelled her

extended warranty and made no effort to reimburse plaintiff the

$1816 she paid for the warranty.

      Plaintiff learned of defendant's cancellation of her extended

warranty in 2013, when she took her five-year-old vehicle, which

had only been driven 75,940 miles, to another Toyota dealership

to ascertain the cause for "a banging noise" when the vehicle was

in reverse. This other dealer advised plaintiff the cost of

diagnosing the problem and, also, then determined plaintiff's

warranty was cancelled in 2008.

      After some discussion with defendant to address the warranty

cancellation, and facing approximately $6000 in repairs, plaintiff

commenced this action in January 2014, seeking relief pursuant to

the   Consumer    Fraud   Act,   N.J.S.A.   56:8-1   to   -20.1   After   the

completion   of   discovery,     the   parties   cross-moved   for   summary

judgment; plaintiff argued the circumstances, which were not in

dispute, demonstrated a CFA violation, and defendant argued that


1
 In earlier proceedings, defendant unsuccessfully moved to compel
arbitration of these disputes. We affirmed because the arbitration
clause in question was contained in the contract of sale of the
vehicle, not the separate contract by which plaintiff purchased
the extended warranty. Bacon v. Bob Ciasulli Auto Grp., Inc., No.
A-0789-14 (App. Div. May 7, 2015).

                                       2                             A-4914-15T1
plaintiff failed to mitigate her damages or that she was the cause

of the vehicle's problems. By order entered on December 4, 2015,

Judge Ernest M. Caposela granted plaintiff's motion and denied

defendant's. In granting the former, the judge explained in his

written opinion that the CFA was violated because defendant:

misrepresented       that   plaintiff       consented    to   the   warranty's

cancellation;       retained    plaintiff's      $1816   payment;    and    left

plaintiff uncovered by the extended warranty.

       Judge Caposela's decision left undecided questions concerning

the quantum of damages. The parties consented to a waiver of a

jury trial, and by way of a short bench trial, another judge

considered    the    evidence    and   awarded    compensatory      damages    to

plaintiff    in   the   amount    of   $6559.17,    which     was   trebled    to

$19,677.51. The judge also awarded counsel fees in plaintiff's

favor in the amount of $79,145.30.

       Defendant appeals, arguing:

            I. THE TRIAL COURT ERRED IN GRANTING SUMMARY
            JUDGMENT IN FAVOR OF PLAINTIFF AND AGAINST
            DEFENDANT AND IN DENYING DEFENDANT'S MOTION
            FOR SUMMARY JUDGMENT.[2]

            II. THE TRIAL COURT ERRED IN THE AMOUNT OF
            DAMAGES AWARDED BECAUSE THE ONLY DAMAGES
            PROXIMATELY CAUSED BY DEFENDANT'S CONDUCT WAS
            THE AMOUNT OF THE PURCHASE PRICE OF THE
            EXTENDED SERVICE CONTRACT.


2
    For convenience, we have omitted the subparts to Point I.

                                        3                               A-4914-15T1
             III. THE AMOUNT OF THE ATTORNEYS FEES AND
             COSTS AWARDED WAS EXCESSIVE AND NOT REASONABLE
             AND MUST BE REDUCED.

We reject defendant's Point I and affirm the December 4, 2015

order, which granted in part plaintiff's summary judgment and

denied defendant's motion for summary judgment, substantially for

the reasons expressed by Judge Caposela in his written opinion.

       In its second point, defendant argues that any ascertainable

loss   was   not   the   cost   of   the   transmission   work   the   vehicle

required, which the judge found amounted to $6559.17, but the cost

of the warranty, which was $1816. We reject this. Although it is

true that, by way of the summary judgment ruling, the court found

the CFA violation consisted of defendant's cancellation of the

warranty, the appropriate compensation for that violation was not

the return of the cost of the warranty but the cost of the repairs

that would have been covered had the warranty not been wrongfully

cancelled.    Consequently,     the   trial   judge   properly   found     that

plaintiff should be compensated for the transmission work, and the

law requires that that award be trebled, N.J.S.A. 56:8-19.

       We cannot reach the merits of defendant's Point III. Following

the judge's damages ruling, plaintiff moved for entry of a final

judgment, seeking $83,379.25 in fees and costs, also allowable by

way of the CFA. Plaintiff's fee request was supported by her

attorney's certification, which outlined his experience in the

                                       4                               A-4914-15T1
field, the services rendered, his billing rates, and his particular

fee agreement with plaintiff. Defendant vigorously opposed the fee

application.

      The judge did not entertain oral argument on the motion's

return   date,   nor   did   he   explain   his   rationale    for   awarding

$75,145.30, except for the following notation written on the bottom

of the June 2, 2016 final judgment:

           This court found reasonable attorneys fees to
           be $69,028.00. This court allowed [a] 10%
           enhancement as the violation under the CFA was
           obvious[,] and this court allowed costs of
           $3214.25.

It is self-evident that these bare conclusions do not comply with

the   requirements     of    Rule   1:7-4(a)      or   the   fully-developed

jurisprudence applicable to fee requests. See, e.g., Rendine v.

Pantzer, 141 N.J. 292 (1995). We vacate the award of fees and

costs, and remand for further proceedings and detailed findings

of fact.

      We find any other arguments that may be discerned from

defendant's submissions to be without sufficient merit to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      We affirm the December 4, 2015 summary judgment order, and

we affirm that part of the June 2, 2016 final judgment that awarded

plaintiff $19,677.51. We vacate that part of the June 2, 2016

final judgment that awarded $79,145.30 in counsel fees, and we

                                      5                               A-4914-15T1
remand for findings of fact on the quantum of fees and costs. We

do not retain jurisdiction.




                               6                         A-4914-15T1